Citation Nr: 1646792	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  15-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back strain, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chondromalacia of the patella, right knee with tendonitis (claimed as right leg condition), to include as secondary to service-connected bilateral pes planus with plantar fasciitis.  

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left leg disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.
6.  Entitlement to service connection for a left leg disability, to include as secondary to low back disability and service-connected disabilities.

7.  Entitlement to an initial compensable disability rating for bilateral hallux valgus.

(The appeals of entitlement to service connection for bilateral hammertoes and bilateral hallux rigidus, both to include as secondary to service-connected pes planus with plantar fasciitis and hallux valgus as well as entitlement to service connection for metatarsalgia, bilateral heel spurs, and fusion of the bilateral fifth toes and entitlement to an earlier effective date for the award of a temporary total evaluation for hallux valgus will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was previously represented in this appeal by The American Legion.  A VA Form 21-22 dated January 2016 is of record appointing them as his representative.  However, in an October 2016 statement, the Veteran revoked representation of The American Legion and subsequently submitted a VA Form 21-22a dated October 2016 appointing Daniel G. Krasnegor, Esq. as his representative.  Pertinently, Attorney Krasnegor specified that he is only representing the Veteran's claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a low back strain, chondromalacia of the patella, right knee with tendonitis, and a left leg disability as well as entitlement to an initial compensable disability rating for bilateral hallux valgus.  In this regard, the Board notes that the Veteran has also perfected an appeal as to the issues of entitlement to service connection for bilateral hammertoes and bilateral hallux rigidus, both to include as secondary to service-connected pes planus with plantar fasciitis and hallux valgus.  As such, the Board has addressed those 2 claims in a separate decision and will address the Veteran's low back, right knee, left leg, and hallux valgus claims herein.  

The Board also notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a claim dated September 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a low back disability, a left leg disability, and a right knee disability as well as entitlement to an increased disability rating for hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed October 2008 rating decision, the RO denied entitlement to service connection for a low back strain, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

2.  The evidence received since the October 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back strain, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

3.  In an unappealed October 2008 rating decision, the RO denied entitlement to service connection for a left leg condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

4.  The evidence received since the October 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left leg condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

5.  In an unappealed October 2008 rating decision, the RO denied entitlement to service connection for chondromalacia of the patella, right knee with tendonitis, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

6.  The evidence received since the October 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for chondromalacia of the patella, right knee with tendonitis, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying the claim for service connection for a low back strain, to include as secondary to service-connected bilateral pes planus with plantar fasciitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the October 2008 rating decision with respect to the Veteran's claim of entitlement to service connection for a low back strain, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The October 2008 rating decision denying the claim for service connection for a left leg condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015).

4.  Because new and material evidence has been received since the October 2008 rating decision with respect to the Veteran's claim of entitlement to service connection for a left leg condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The October 2008 rating decision denying the claim for service connection for chondromalacia of the patella, right knee with tendonitis, to include as secondary to service-connected bilateral pes planus with plantar fasciitis is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  Because new and material evidence has been received since the October 2008 rating decision with respect to the Veteran's claim of entitlement to service connection for chondromalacia of the patella, right knee with tendonitis, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low back strain, a left leg condition, and chondromalacia of the patella, right knee with tenonitis.  Implicit in his claims is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claims.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claims for entitlement to service connection for a low back strain, left leg condition, and chondromalacia of the patella, right knee with tendonitis.  The claims will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claims on the merits is addressed in the remand section below. 

New and material evidence claims

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

In the present case, the RO denied service connection for a low back strain, left leg condition, and chondromalacia of the patella, right knee with tendonitis, all to include as secondary to service-connected bilateral pes planus with plantar fasciitis in an October 2008 rating decision on the basis that the Veteran did not evidence any of these current disabilities related to service and that these disabilities were not secondary to his service-connected bilateral pes planus with plantar fasciitis.  The Veteran did not appeal the September 2008 rating decision and did not submit new and material evidence within one year of the decision.  The rating decision has therefore become final.

At the time of the October 2008 rating decision, the record in pertinent part included the Veteran's service treatment records, postservice medical treatment records and a VA examination report dated September 2008.  The Veteran's service treatment records during his period of active duty document treatment for a muscle strain on the right side of the lower back in December 1980.  The records also document a report of right leg cramps in April 1979 as well as treatment for a right leg strain in May 1980.  A private treatment record from Signet Diagnostic Imaging Services dated September 2008 noted an X-ray of the lumbar spine which revealed degenerative changes in the mid and lower lumbar spine.  The September 2008 VA examination report noted the Veteran's in-service treatment for his back and right leg.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a lumbar strain and opined that it is less likely than not that the disability is related to his in-service lumbar strain or secondary to his bilateral pes planus with plantar fasciitis.  The examiner's rationale for his conclusion was based on his finding that the Veteran's pes planus with plantar fasciitis was symmetric and as a result, it did not necessarily relate to the lumbar spine disability.  The examiner also diagnosed the Veteran with chondromalacia of the patella, right knee with tendonitis and concluded that it is less likely than not that the Veteran's knee disability is related to his in-service treatment for right leg cramps and right leg strain or his bilateral pes planus with plantar fasciitis.  The examiner's rationale for his conclusion was based on his finding that the Veteran had overuse syndrome of his right knee which was not necessarily related to the pes planus and was also not related to the in-service leg strain which was an acute event that he had since likely recovered from.  The examiner further noted that the Veteran did not report any problems with his left lower extremity and therefore no examination of the left leg was provided.         

The Veteran filed claims to reopen his previously denied claims in December 2010.  His claims were denied in the May 2013 rating decision on the basis that there was no evidence of a nexus between his low back, right knee, and left leg disabilities and service or his bilateral pes planus with plantar fasciitis.  

The evidence that has been added to the record since the September 2008 rating decisions includes, in relevant part, evidence indicating diagnosed low back disability related to service, left leg condition related to the low back disability, and right knee disability related to service-connected bilateral pes planus and hallux valgus.  Specifically, the Veteran submitted a private medical opinion dated April 2016 from D.Y., D.C. which states that the Veteran has low back degenerative joint and disc disease and spinal stenosis that is more likely than not caused by his time in the service.  Further, D.Y., D.C. opined that the Veteran has left leg sciatic pain that is connected to the low back degenerative joint and disc disease and spinal stenosis.  Also, D.Y., D.C. opined that the Veteran has a right knee medial meniscus tear that is more likely than not caused by his service-connected bilateral pes planus and hallux valgus which altered his gait.  The Board finds that this evidence added to the claims folder since the September 2008 rating decision is therefore sufficient to reopen the Veteran's claims of service connection for a low back strain, left leg condition, and chondromalacia of the patella, right knee with tendonitis.  In particular, the evidence is new and is material to the unestablished fact of an in-service disease or injury or service-connected bilateral pes planus with plantar fasciitis resulting in current low back, left leg, and right knee disabilities.  Notably, the evidence at the time of the rating decisions did not document such evidence.  As new and material evidence has been received, the Board reopens the claims for service connection for a low back disability, left leg condition, and chondromalacia of the patella, right knee with tendonitis.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claims can be addressed.


ORDER

The application to reopen the claim for service connection for a low back strain is granted.

The application to reopen the claim for service connection for a left leg condition is granted.

The application to reopen the claim for service connection for chondromalacia of the patella, right knee with tenonitis is granted.


REMAND

The Veteran contends that he has low back, left leg, and right knee disabilities that are related to his service, to include as secondary to service-connected disabilities which primarily include his bilateral pes planus with plantar fasciitis and hallux valgus.  The Board notes that the Veteran's service treatment records during his period of active duty document treatment for a muscle strain on the right side of the lower back in December 1980.  The records also document report of right leg cramps in April 1979 as well as treatment for a right leg strain in May 1980.  The remainder of his service treatment records are absent any complaints of or treatment for the low back or right leg and do not document any complaints of or treatment for a left leg disability.  Notably, his March 1983 separation examination revealed a normal examination of the back, left leg, and right knee.  The current medical evidence documents diagnoses of low back degenerative joint and disc disease and spinal stenosis, chondromalacia of the patella, right knee with tendonitis, and left leg sciatica pain.
  
The Veteran was provided a VA examination for his low back, left leg, and right knee disabilities in September 2008.  The VA examiner noted the Veteran's in-service treatment for his back and right leg.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a lumbar strain and opined that it is less likely than not that the disability is related to his in-service lumbar strain or secondary to his bilateral pes planus with plantar fasciitis.  The examiner's rationale for his conclusion was based on his finding that the Veteran's pes planus with plantar fasciitis was symmetric and as a result, it did not necessarily relate to the lumbar spine disability.  Pertinently, while the VA examiner provided a rationale as to why the Veteran's low back disability is not secondary to his pes planus, he did not provide a rationale for his conclusion that the Veteran's current low back disability is not related to the in-service lumbar strain.  Moreover, as the Veteran is now service-connected for hallux valgus, the Board finds that the examiner's opinion is inadequate for evaluation purposes also because no opinion was provided as to whether the Veteran's low back disability is secondary to the hallux valgus.

The examiner also diagnosed the Veteran with chondromalacia of the patella, right knee with tendonitis and concluded that it is less likely than not that the Veteran's knee disability is related to his in-service treatment for right leg cramps and right leg strain or his bilateral pes planus with plantar fasciitis.  The examiner's rationale for his conclusion was based on his finding that the Veteran had overuse syndrome of his right knee which was not necessarily related to the pes planus and was also not related to the in-service leg strain which was an acute event that he had since likely recovered from.  However, as discussed above, as the Veteran is now service-connected for hallux valgus, the Board finds that the examiner's opinion is inadequate for evaluation purposes as no opinion was provided as to whether the Veteran's right knee disability is secondary to the hallux valgus.

The examiner further noted that the Veteran did not report any problems with his left lower extremity and therefore no examination of the left leg was provided.         
As discussed above, the Veteran submitted a private medical opinion dated April 2016 from D.Y., D.C. for an opinion as to the etiology of his low back, left leg, and right knee disabilities.  D.Y., D.C. opined after review of the Veteran's medical history that the Veteran has low back degenerative joint and disc disease and spinal stenosis is more likely than not caused by his time in the service.  Further, D.Y., D.C. opined that the Veteran has left leg sciatic pain that is connected to the low back degenerative joint and disc disease and spinal stenosis.  Also, D.Y., D.C. opined that the Veteran has a right knee medial meniscus tear that is more likely than not caused by his service-connected bilateral pes planus and hallux valgus which altered his gait.  

The Board finds that the medical opinion provided by D.Y., D.C., is inadequate for an award of service connection for the Veteran's low back, right knee, and left leg disabilities.  Specifically, with regard to his finding that the Veteran's in-service slip and fall injury during service causing a lumbar strain is related to the current low back disability, D.Y., D.C. did not address the Veteran's normal separation examination as well as the absence of low back treatment for many years after the Veteran's separation from service.  Moreover, while he noted "left leg sciatic pain," it is unclear as to whether the Veteran has a diagnosed left leg disability.  While D.Y., D.C., referred to an August 2015 NCV/EMG study from Memorial Neurospine indicating peripheral neuropathy of the lower extremities, this record is not associated with the record and should be obtained on remand.  Also, a VA treatment record dated August 2014 indicates that the Veteran's neuropathy is related to his nonservice-connected diabetes.  Further, with regard to his finding that the Veteran's pes planus and hallux valgus caused the current right knee disability due to alteration of gait, the Board notes that the September 2008 VA examiner's findings that the Veteran's pes planus is symmetric as well as the Veteran's overuse of his right knee were not addressed by D.Y., D.C. in rendering his conclusion.  In light of these ambiguities, the Board finds that although the medical opinion of D.Y., D.C., is adequate for the limited purpose of reopening of the Veteran's previously denied service connection claims, it is not adequate for an award of service connection.     

There is no other medical opinion of record addressing the etiology of the Veteran's low back, left leg, and right knee disabilities.  In light of the foregoing, the Board is of the opinion that a VA medical opinion should be obtained which addresses whether the Veteran has current low back, left leg, and right knee disabilities that are related to his service or are secondary to his service-connected disabilities, namely his bilateral pes planus with plantar fasciitis and hallux valgus.  See 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).   

With regard to the Veteran's claim of entitlement to an increased disability rating for hallux valgus, the Board observes that the Veteran has indicated that he received recent private treatment for his feet from Dr. Cesar.  The Board further observes that the most recent treatment records associated with the claims folder from Dr. Cesar are dated April 2015.  Therefore, in September 2016, the RO contacted Dr. Cesar in order to obtain all outstanding records from Dr. Cesar dated through September 2016.  However, a review of the record reveals that there has been no response from Dr. Cesar as to whether these records could be furnished, and indeed there has been no association of medical records from Dr. Cesar dated after April 2015 associated with the claims folder.  Moreover, although the RO performed one follow-up request for records, the Veteran has not been informed that records from Dr. Cesar could not be obtained pursuant to 38 C.F.R. § 3.159(e).  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, VA will provide the Veteran with oral or written notice of that fact.  In light of the foregoing, the Board finds that an additional attempt should be made to obtain the outstanding records on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding private treatment records from Dr. Cesar as well as all outstanding private treatment records from Memorial Neurospine.  If necessary, request proper authorization from the Veteran prior to obtaining these records.    
If, after making reasonable efforts to obtain the records specifically identified above and the records are not able to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back, left leg, and right knee disabilities.  The electronic claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on a review of the claims folder and the clinical findings of the examination, the examiner must address the following:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current low back disability that is related to his service, to include treatment for a muscle strain on the right side of the lower back in December 1980.    

b) Is it at least as likely as not that the Veteran has a low back disability that is due to or caused by any service-connected disability, to include bilateral pes planus with plantar fasciitis and hallux valgus.

c) Is it at least as likely as not that the Veteran has a low back disability that is aggravated by any service-connected disability, to include bilateral pes planus with plantar fasciitis and hallux valgus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to any service-connected disability, to include bilateral pes planus with plantar fasciitis and hallux valgus.  

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current left leg disability that is related to his service.    

e) Is it at least as likely as not that the Veteran has a left leg disability that is due to or caused by any service-connected disability, to include bilateral pes planus with plantar fasciitis and hallux valgus.

f) Is it at least as likely as not that the Veteran has a left leg disability that is aggravated by any service-connected disability, to include bilateral pes planus with plantar fasciitis and hallux valgus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left leg disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to any service-connected disability, to include bilateral pes planus with plantar fasciitis and hallux valgus.

g) IF, AND ONLY IF, the Veteran has a low back disability that is related to service or a service-connected disability, is it at least as likely as not that the Veteran has a left leg disability that is due to or caused by the low back disability.

h) IF, AND ONLY IF, the Veteran has a low back disability that is related to service or a service-connected disability, is it at least as likely as not that the Veteran has a left leg disability that is aggravated by the low back disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left leg disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back disability.

i) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current right knee disability that is related to his service, to include report of right leg cramps in April 1979 as well as treatment for a right leg strain in May 1980.    

j) Is it at least as likely as not that the Veteran has a right knee disability that is due to or caused by any service-connected disability, to include bilateral pes planus with plantar fasciitis and hallux valgus.  

k) Is it at least as likely as not that the Veteran has a right knee disability that is aggravated by any service-connected disability, to include bilateral pes planus with plantar fasciitis and hallux valgus.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to any service-connected disability, to include bilateral pes planus with plantar fasciitis and hallux valgus.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. After ensuring that the requested action is completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a SSOC to the Veteran and his attorney before the claims file is returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


